Citation Nr: 0218419	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.  

The current appeal arose from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The RO denied 
entitlement to service connection for a left leg disorder.

In April 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In September 1999 the veteran provided oral testimony 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) via video conference hearing held at the 
RO, a transcript of which has been associated with the 
claims file.

In January 2000, the Board of Veterans' Appeals (Board) 
remanded the claim of entitlement to service connection 
for a left leg disability for additional evidentiary 
development, to include a VA examination.  

In July 2002 the RO most recently affirmed the 
determination previously entered.

The case has now been returned to the Board for additional 
review.  


FINDINGS OF FACT

1.  The veteran had a pre-service history of polio of the 
left leg; thereby rebutting the presumption of soundness 
at induction.  (This fact is not in dispute.)  

2.  The probative, competent medical evidence of record 
discounts any worsening of pre-service polio in service, 
nor does it relate any left leg disorder to service on any 
basis.  



CONCLUSION OF LAW

Preexisting polio of the left leg was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1132, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

(NOTE:  Much of the evidence which is summarized below was 
included in the Board's January 2000 decision and is 
repeated here for clarity.)  

A review of the service medical records (SMRs) reflects 
that the veteran reported a history of polio at the age of 
5 on the enlistment report of medical history.  The 
examiner noted that this was not verified.  It was also 
reported that he had a history of leg cramps.  No 
diagnoses or clinical findings with regard to the left leg 
were recorded.  

In June 1967, the veteran was seen for left testicular 
pain radiating down into the left thigh.  No left leg 
disorder was documented.  

On separation examination, the veteran reported a history 
of leg cramps.  It was noted that he had had leg cramps 
for two years, but with no recurrence.  He again reported 
a pre-service history of polio in the left leg with a full 
recovery.  Physical examination was described as normal in 
the lower extremities, and no diagnosis regarding the left 
leg or any other disorder was documented.  


On VA examination in March 1975, the veteran reported left 
testicle pain that sometimes radiated into the left thigh, 
left groin, and left lumbosacral area.  On examination, 
normal strength and mobility were found in all four 
extremities, the neck, and the trunk.  

When examined by VA in March 1976, the veteran again 
reported pain in the left scrotum with tingling in the 
scrotum and about the thigh and left leg.  He reported 
being told that he had a varicocele.  He was noted as 
walking down the hall with a slight limp in his left leg.  
The diagnosis was left varicocele with numbness and 
tingling.  

Service connection for a left varicocele was granted in 
April 1975.  

In August 1979 the veteran was seen at a VA facility with 
complaints of left lower back, left scrotum, and left 
upper leg pain secondary to his left varicocele.  

In May 1996, the veteran submitted a claim for a left leg 
disorder that he contended was aggravated by service.  

When seen by a private physician, RAS, MD, in April 1997, 
for increasing problems in his left leg, it was noted that 
he had polio as a young child and had had intermittent 
discomfort in the past with his left leg.  The veteran 
stated that the pain and discomfort had become more severe 
and more frequent over the last several months to years, 
stating that there were some days when he had difficulty 
ambulating because of the pain.  Examination revealed the 
left leg to be non-tender.  The assessment was chronic 
left leg pain, probably secondary to previous polio.  

At a personal hearing in April 1997, the veteran testified 
that he had polio when he was 5 and that he was unable to 
do certain activities because to do so would strain or 
stress the leg.  Hearing [Hrg.] Transcript [Tr.] at 3-4.  
He reported that he got over the initial part of the polio 
probably within one year.  Tr. at 4.  

He stated that his left leg was a lot stronger before 
entering military service.  He said that working and 
jumping from the wings of aircraft caused his left leg to 
worsen while he was in the service.  Tr. at 4.  He had had 
left leg checked out and received treatment such as bed 
rest or hot baths for his left leg during service.  His 
left leg condition was much more severe post service.  Tr. 
at 4-5.  

When examined by VA in June 1997, the veteran reported 
having polio in his left leg at the age of 5 associated 
with pain and limping.  He currently complained that 
strenuous exercise aggravated his leg.  The diagnosis was 
post polio syndrome.  The examiner concluded that the 
veteran had this when he was 5 and had worsening of the 
pain with exercise even before he went into the military.  

In October 1998 a VA neurological examination was 
conducted.  The examiner noted that the veteran's medical 
records were not available for review.  The veteran 
reported having polio as a child but without full 
recovery.  He said that his left leg started hurting and 
would become numb and buckle at times while he was in the 
service.  Despite that, he indicated that he did not 
complain of his symptoms.  He said that his left leg had 
continued to bother him since his discharge from service.  
The diagnosis was chronic pain, numbness, and buckling or 
the left leg since the time of service.  The examiner 
stated that the diagnosis was unclear and that he could 
not make any conclusions regarding his claim.  

A VA neurological examination was conducted in December 
1998.  At that time, the examiner noted that a subsequent 
electromyogram of the left leg revealed normal conduction 
velocities and sensory latencies.  The needle examination 
was found to show fasciculations in the lateral 
gastrocnemius and in the "EDB" and also in the "AHB."  It 
was concluded that these fasciculations, combined with the 
absence of peripheral neuropathy or root compression 
tended to support the existence of a very chronic and mild 
lesion localized in the anterior horn cell which was 
concluded to be congruent with the veteran's history of 
acute anterior poliomyelitis affecting the left leg as a 
child.  

The examiner noted that it was described in the "American 
Literature" that "sometimes coincidentally with persistent 
overuse or exercise of an extremity previously affected by 
polio, sometimes the patient develops pain and 
fatigability in that extremity," which he noted as being 
sometimes labeled as post polio syndrome.  The examiner 
concluded that the veteran's history, findings, and 
description were compatible with such a diagnosis.  

In January 1999 the RO requested clarification of the VA 
examiner's December 1998 conclusions.  In doing so, the RO 
requested that the examiner review the SMRs and post-
service evidence and make a definite statement as to 
whether service permanently aggravated the left leg polio 
condition beyond its normal progression.  

In March 1999, the October 1998 VA examiner responded that 
it was possible that the activity during service 
aggravated the polio beyond the normal progression.  

At the time of a September 1999 videoconference hearing 
before the undersigned Member of the Board, the veteran 
testified that he had pain in the left leg prior to 
entering the service.  Tr. at 2-3.  He stated that he 
started having more problems with the left leg after 
entering the service.  Tr. at 3.  He sought treatment 
while in service and was either told to go back to work or 
was advised to take warm baths, keep his leg elevated, 
exercise, and take aspirin.  Tr. at 3-4.  In spite of 
this, the veteran testified that the pain continued, but 
that he did not seek further inservice treatment.  Tr. at 
4.  He said that he received medical attention a few 
months after his discharge from service.  He did not 
specify the name of the individual who provided such 
treatment.  He stated that he tried to let the left leg 
settle down, but that it did not.  He subsequently sought 
treatment from Dr. G.  He was being treated at VA from 
time to time.  Tr. at 5.  When asked whether he had been 
told by a physician that his left leg had increased in 
severity due to his military service, the veteran stated 
that Dr. G. had told him that, and that a doctor at VA had 
also felt that his service-connected activities had 
aggravated his left leg polio beyond the "normal 
normalities."  Tr. at 7.  



In January 2000, the Board determined that additional 
evidentiary development was warranted.  It was determined 
that the current nature of the veteran's disability should 
be clarified.  It was noted that the veteran was diagnosed 
once with post polio syndrome with pain in June 1997 and 
diagnosed with chronic left leg pain in October 1998.  An 
attempt to obtain records from Dr. G. was to be made.  

Records added to the file subsequent to the January 2000 
remand include a private April 1997 report.  At that time 
the veteran was seen for chronic left leg pain probably 
secondary to previous polio.  The treatment plan was for 
the veteran to take over-the-counter analgesics as needed 
with more potent pain medications to be considered if the 
analgesics did not help.  

In correspondence to the veteran in April 2002, it was 
noted that The Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law and that this established new 
duties for VA.  This correspondence explained to the 
veteran what the VA's new duties were pursuant to his 
claim.  The veteran was requested to furnish any 
additional evidence or information to support his claim.  
To date, a response has not been received.  

On the requested VA examination in May 2002, the examiner 
noted that the claims file was reviewed and the veteran 
was examined.  Following examination and evaluation the 
examiner opined that the veteran probably had mild post 
polio syndrome.  She was not impressed that any of the 
activities of military service aggravated this disorder in 
any way.  She noted that the veteran restricted his 
activities prior to military service, and that while his 
discharge examination noted that he had had leg cramps, 
there had been no recurrence.  She felt that it was much 
more likely than not that he would have his current 
symptoms whether or not he served in the military.  She 
added that she saw no evidence to suggest that his current 
problems were secondary to his varicocele.  


Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.303 (2002)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that the injury or disease existed prior thereto.  
38 U.S.C.A. § 1132 (West 1991);  38 C.F.R. § 3.304 (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific findings that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  In 
deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting 
condition, whether there has been any measurable worsening 
of the disability during service and whether such 
worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2002).  

The CAVC held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly 
found to have preexisted service, the presumption of 
aggravation must also be addressed. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).

Analysis
Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, this law eliminates the 
concept of a well-grounded claim and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45, 620, 45, 630-45, 632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of 
its rating decisions, statement of the case, supplemental 
statements of the case, and associated correspondence, and 
more recently dated correspondence after the Board's 
January 2000 remand of the case, has given the veteran 
notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with 
notice of the regulations pertaining to service connection 
for the disability at issue, a rationale of the denial, 
and he was notified of his appellate rights.  

In correspondence dated in April 2002, the provisions and 
requirements of the VCAA of 2000 were discussed.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159.

In this case, a preliminary review of the record shows 
that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, 
postservice private and VA treatment records, as well as 
multiple VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in 
fact augmented the evidentiary record in accordance with 
the veteran's directives as well as those of the Board in 
its 2000 remand.  See Quartuccio v. Principi, No. 02-997 
(U.S. Vet. App. June 19, 2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  More specifically, the RO provided the 
criteria under the new law to the veteran in its July 2002 
supplemental statement of the case when it most recently 
considered his claim.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty 
to assist him as mandated by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

In the present case, at the time of the veteran's initial 
entry into service, his pre-service history of left leg 
polio was noted.  There was no inservice treatment for 
this disorder, and there is no documentation of the 
veteran being treated for left leg problems for more than 
20 years following his discharge from service.  

A VA examiner who did not review the claims file and 
examined in October 1998 the veteran opined it was 
possible that the veteran aggravated his polio disability 
beyond its normal progression while in service.  Another 
VA examiner had opined in June 1997 that the veteran's 
post polio syndrome with pain was already worsening with 
exercise prior to service.  For clarification, the case 
was remanded for further development.  

The requested examination, conducted in May 2002, included 
a review of the claims file.  It was opined that the 
veteran had mild post polio syndrome and that his current 
symptoms were not the result of any inservice incident or 
activity.  It was specifically opined that the activities 
in service did not aggravate the preservice condition.  


Based on the evidence of record, it is clear that the 
veteran's left leg polio preexisted his entry upon active 
service.  It is not otherwise contended.  It is also clear 
that this disorder did not undergo any permanent increase 
in severity during his period of service.  As noted above, 
there is no additional treatment indicated during service 
for left leg polio and no additional left leg complaints 
for many, many years after discharge.  

Moreover, a VA examiner opined that there was no 
aggravation of left leg polio indicated during military 
service.  She supported this conclusion noting that he 
also limited his activities prior to military service as a 
result of his preservice polio.  Following her evaluation 
and examination, she opined that the veteran would have 
his current symptoms whether or not he served in the 
military.  She felt that current problems were related to 
post-polio syndrome.  

The Board concludes that May 2002 findings and opinions 
are more probative than the physician's opinions from 1998 
in that she had access to the veteran's claim file for her 
review of the evidence prior to examining the veteran.  
Owens v. Brown, 7 Vet. App. 429 (1995).  

Additionally, the Board has considered that while the 
veteran is competent to report manifestations of a 
disorder perceptible to a lay party, such as pain, he is 
not competent to link those manifestations to service on 
medical causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 494 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on maters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

In this case, the preponderance of the evidence is against 
a finding that the veteran's left leg polio increased in 
severity during service, or that any current left leg 
disability is the result of any inservice incident.  



In reaching this determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, 
that doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 
Supp. 2002).


ORDER

Entitlement to service connection for a left leg 
disability is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

